Appeal from a judg*1122ment of the County Court of Albany County (Breslin, J.), rendered June 17, 2005, convicting defendant upon his plea of guilty of two counts of the crime of robbery in the first degree.
In satisfaction of a five-count indictment and several other unindicted robberies, defendant pleaded guilty to two counts of robbery in the first degree with the understanding that he would be sentenced to 25 years in prison, together with five years of postrelease supervision, on the first count of the indictment and five years in prison, in addition to five years of postrelease supervision, on the fifth count of the indictment. Defendant also waived his right to appeal and acknowledged that County Court alone would determine whether the agreed-upon sentences would be consecutive or concurrent following its review of the presentence investigation report. County Court thereafter imposed consecutive sentences and defendant now appeals, contending that the sentences are harsh and excessive and should be reduced in the interest of justice.
We affirm. Defendant acknowledged during the plea colloquy that he was waiving his right to appeal, and he does not challenge the validity of such waiver here. Having waived his right to appeal, defendant is precluded from challenging the sentence imposed as harsh and excessive (see People v Nickell, 49 AD3d 1024 [2008]; People v Hopkins, 46 AD3d 1107, 1108 [2007]).
Cardona, P.J., Peters, Rose, Kane and Kavanagh, JJ., concur. Ordered that the judgment is affirmed.